DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
	A – Applicant argues: On page 8-10 of remarks the applicant respectfully submits that Claim 1: The cited references fail to disclose: “receiving… a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the commitment message; generating the key generation seed passed on the plurality of partial computations”.
	A – The Examiner respectfully disagrees: Boneh teaches: “receiving… a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the commitment message” (Boneh, Col. 7, lines 41-47, the private key generator 22 generates or otherwise obtains a master secret (called master-key). The IBE key generator 22 uses the master secret to generating the IBE public parameters “params” and publishes the IBE public parameters as described in connection with setup step 26 of FIG. 2. The IBE key generator 22 may, for example, provide params to host server 24 (FIG. 1), Col. 14, lines 5-10 With the distributed generation approach, the partial private key generators 22 collaborate to perform multi-party computations. This collaboration results in each partial private key generator obtaining a respective master-key share and each partial private key generator obtaining the public parameters params) “generating the key generation seed passed on the plurality of partial computations”(Boneh, Fig. 2, Col. 6, lines 25-27, After selectings, the sender generates the pair K, E using the seeds, the public parameters params, and the public key ID as inputs. Col. 6, lines 41-42, Such exponentiation calculations can be greatly accelerated by performing pre-computations once and for all upon receipt of the public parameters, caching the results of Such precomputations).
	B - Applicant argues: On page 10-12 of remarks the applicant respectfully submits Claim 1: The cited references fail to disclose “generating a commitment message based upon the message and the random nonce … the partial computations being generated using the secret shares and the commitment message; generating the key generation seed based on the plurality of the partial computations; generating a cryptographic key based upon the key generation seed.”
B - The Examiner respectfully disagrees: VanHeyningen teaches: “generating a commitment message based upon the message and the random nonce” (VanHeyningen, claim 1, generating a commitment message based upon the message and the random nonce). the partial computations being generated using the secret shares and the commitment message” (Boneh, Col. 7, lines 41-47, the private key generator 22 generates or otherwise obtains a master secret (called master-key). The IBE key generator 22 uses the master secret to generating the IBE public parameters “params” and publishes the IBE public parameters as described in connection with setup step 26 of FIG. 2. The IBE key generator 22 may, for example, provide params to host server 24 (FIG. 1), Col. 14, lines 5-10 With the distributed generation approach, the partial private key generators 22 collaborate to perform multi-party computations. This collaboration results in each partial private key generator obtaining a respective master-key share and each partial private key generator obtaining the public parameters params)  Boneh teaches: “generating the key generation seed based on the plurality of partial computations”, (Boneh, Fig. 2, Col. 6, lines 25-27, After selectings, the sender generates the pair K, E using the seeds, the public parameters params, and the public key ID as inputs. Col. 6, lines 41-42, Such exponentiation calculations can be greatly accelerated by performing pre-computations once and for all upon receipt of the public parameters, caching the results of Such precomputations). VanHeyningen Teaches: “generating a cryptographic key based upon the key generation seed”, (VanHeyningen, Col. 9, lines 15-16, A cryptographically strong random-number generator can be used to generate such numbers.)
	C - Applicant argues: On page 10-12 of remarks the applicant respectfully submits that Claim 10: The cited references fail to disclose: “receiving … a plurality verification values indicating that the partial computations were computed correctly; and verifying the verification values to confirm that the partial computations were computed correctly”
	C - The Examiner respectfully disagrees: Wheeler teaches: “receiving … a plurality verification values indicating that the partial computations were computed correctly’ (Wheeler, [0008], Such security features include hardware, software, and firmware and are well known in the art of manufacturing secure computer chips and other devices having cryptographic modules. [0028], In a variation of this aspect of the invention, the verification status regards an entity authentication using the device. This variation includes the steps of receiving within the device input comprising biometric verification data of an entity; identifying within the device a current verification status out of a plurality of verification statuses of the device as a function of the verification data [0135], None of the verification statuses actually reveal the verification data 250 or the prestored data 270; thus, no “shared secret” is required between the sender 220 and the recipient. However, the recipient can infer correct knowledge of the Secret from the verification status.). “and verifying the verification values to confirm that the partial computations were computed correctly”, (Wheeler, [0196], the recipient can infer correct knowledge of the Secret and correct input of a biometric value from the verification status)
Therefore, Boneh, VanHeyningen and Wheeler still meet the scope of the limitations as currently claimed. 
	Applicant is reminded that claims must be given their broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  	Claims 1, 6-8, 11-17, 22-23, 27, 29-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over VanHeyningen (US 8984268 B2) in view of Boneh (US 8320559 B1)

5. 	Regarding Claim 1, VanHeyningen disclose, a method for encrypting a message performed at an encrypting device, the method comprising: generating a random nonce (VanHeyningen, Col. 9, lines 2-5, the sequence number and initialization vector can be combined into a single value (the nonce), which can be an arbitrary or randomly generated number.); generating a commitment message based upon the message and the random nonce (VanHeyningen, Claim 1, generates a message authentication check (MAC) by applying a hashing function to the nonce); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
transmitting the commitment message to a plurality of cryptographic devices or a proxy device such that the plurality of cryptographic devices receive the commitment message, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value (Boneh, Col. 3, lines 14-22 The cryptographic systems and methods of the present invention can be used in two contexts: 1) in contexts in which IBE cryptographic operations are performed to exchange a message securely between a sender and receiver and 2) in contexts in which IBE key-exchange operations are performed to exchange a key between a sender and a receiver. The first type of scheme is referred to herein as an IBE encryption scheme. Col. 3 lines 1-7, The computing equipment includes hardware such as processors and storage (e.g., fixed and removable storage media). The computing equipment may be electrically linked through a communications network. This allows users to communicate electronically (e.g., to send encrypted messages and encapsulated keys through email or other electronic channels, to request private keys electronically, to obtain IBE public parameters electronically, etc.)); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the commitment message (Boneh, Col. 6 lines, 41-44, Such exponentiation calculations can be greatly accelerated by performing pre-computations once and for all upon receipt of the public parameters, caching the results of such precomputations, and using these pre-computation results when performing the calculations of step 28. ); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
generating the key generation seed based on the plurality of partial computations (Boneh, Fig. 2, Col. 6 lines 25-27, After selectings, the sender generates the pair K, E using the seeds, the public parameters params, and the public key ID as inputs. Col. 6 lines 41-42, by performing pre-computations once and for all upon receipt of the public parameter); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a commitment message within a cryptographic device that stores secret shares and encrypting the cryptographic key into the message to enhance security.
generating a cryptographic key based upon the key generation seed (VanHeyningen, Col. 9, lines 15-16, A cryptographically strong random-number generator can be used to generate such numbers); encrypting, using the cryptographic key, the message and the random nonce to produce a ciphertext message (VanHeyningen, Claim 9, generates a message authentication check (MAC) by applying a hashing function to the nonce, the session key, and the block of plaintext, embeds the block of ciphertext into an encrypted record,); and generating a ciphertext payload comprising the commitment message and the ciphertext message (Boneh, Col. 3, lines 42-45, In system 10, a sender may send an encapsulated key or ciphertext to a recipient over a communications network 16. The encapsulated key or ciphertext may be conveyed in an electronic transmission such as an email message or using any other suitable arrangement.).  

2-5. (Canceled) Page 3 of 9Appl. No.Attorney Docket No.: 079900-1178860 Amdt. dated April 1, 2020 Preliminary Amendment  
  
6. 	Regarding Claim 6, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen and Boneh does not explicitly disclose the following limitations that Boneh does:
wherein a number of cryptographic devices included in the plurality of cryptographic devices is equal to at least a predetermined threshold number of devices, and wherein the predetermined threshold number of devices is less than a total number of cryptographic devices in a network of cryptographic devices that store secret shares (Boneh, Col. 13, lines 11-21  the master-key can be distributed among a number of partial private key generators (PPKGs) located at different sites, using threshold cryptographic techniques. A system 10 having multiple separate partial private key generators 22 (i.e., k partial private key generators 1 to k) is shown in FIG. 4. With one suitable arrangement, a k-out-of-n threshold scheme is used. With this type of approach, the master-key is divided into n shares, such that any k of the n shares are necessary to reconstitute the master-key or, in our example, generate respective private key shares from which a usable private key can be reconstituted). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic device that is equal to the number of device in a network to enhance security.

7. 	Regarding Claim 7, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen and Boneh does not explicitly disclose the following limitations that Boneh does:
wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key (Boneh, Col. 15, lines 6-9, The result of these bilinear map computations (the parameter v in the equations) is used as a base in group exponentiation operations performed during encryption. Col. 1, lines 20-25, it is often desirable to encrypt sensitive electronic communications such as email messages. With symmetric key cryptographic arrangements, the sender of a message uses the same key to encrypt the message that the recipient of the message uses to decrypt the message. Symmetric key systems require that each sender and recipient exchange a shared key in a secure manner.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a symmetric encryption of the message using secret shares in the cryptographic device to enhance security.

8. 	Regarding Claim 8, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein the cryptographic key generated based upon the key generation seed is a random number generated using the key generation seed as an input value to a random number generator (Boneh, Col. 6, lines 22-28, the sender uses IBE encryption engine 14, which is serving as an encapsulation engine, to create an encapsulated key E. With one suitable approach, the sender selects a random ephemeral secret seed s. After selecting s, the sender generates the pair K, E using the seed s, the public parameters params, and the public key ID as inputs. A copy of key K is retained by the sender.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a see which generates a number and inputs the value into that number from the cryptographic key to enhance security.

9. Claim 9 (Canceled)  

10. 	Regarding Claim 11, VanHeyningen and Boneh disclose, the method of claim 1, wherein the commitment message is a hash value generated by hashing the message and the random nonce using a hashing function (VanHeyningen, Col. 9, lines 26-29, The plaintext is fed through a hash function with key 518 and the nonce 508 extracted from the data record, to produce a MAC that can be compared with the MAC 509 extracted from the record).  

11. 	Regarding Claim 12, VanHeyningen and Boneh disclose, the method of claim 1, further comprising: 
VenHeyningen does not explicitly disclose the following limitations that Boney teaches:
transmitting a device identifier to the plurality of cryptographic devices, the device identifier uniquely identifying the encrypting device, wherein the ciphertext payload further comprises the device identifier (Boneh, Col. 4, lines 47-55, There is a bilinear map e such that e: G×G→V. In the IBE encryption context, the message data to be encrypted is called plaintext M. M may be any data including a key, a text message, video or audio content, executable code, other data, etc. The encrypted version of plaintext M is called ciphertext C. In the IBE key exchange context, K denotes a cryptographic key (which can be used for message encryption or other applications) and E denotes the IBE-encapsulated (encrypted) version of K). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a device where it uniquely identifies encrypting of the ciphertext to enhance security features. 

12. 	Regarding Claim 13, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein generating the key generation seed includes: calculating a plurality of Lagrange coefficients corresponding to each of the plurality of partial computations; generating a plurality of intermediate calculations by exponentiating the plurality of partial computations using a respective one of the plurality of Lagrange coefficients; and generating the key generation seed as a product of each of the plurality of intermediate calculations ((Boneh,  Col. 13, lines 33-38 , Using Shamir's k-out-of-n secret sharing scheme for modular integers, a may be split into n secret shares α1, . . . αn in Zp, along with some public information Λ, such that for any k distinct indices i1, . . . ik we have Σλijαij=α (where j ranges from 1 to k) for appropriate Lagrange coefficients λij, . . . , λikεZp which are publicly computable from A. In our IBE system, this gives us a way to implement a distributed key generation scheme—along with, at the recipient side, a method to reconstruct a full private key dID given at least k shares dID-1, . . . , dID-k thereof, generated by k different partial private key generators 22.)). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Lagrange Coefficients to calculate the computations and generating the seed to enhance security. 

13. 	Regarding Claim 14, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein the key generation seed is generated by calculating a binary exclusive-OR of the plurality of partial computations (Boneh, Col. 9, lines 58-61 Operations performed by the functions setup, keygen, encrypt, and decrypt in the symmetric-map IBE encryption scheme are described in connection with equations 7-11. The symbol ⊕ denotes the bitwise XOR operator (exclusive OR)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a binary XOR when generating the seed by calculating the computations to enhance security.


14. 	Regarding Claim 15, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
additionally comprising: generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the commitment message and a secret share stored on the encrypting device, and wherein the key generation seed is generated based upon the plurality of partial computations and the additional partial computation (Boneh, Col. 15 lines 60-67, A method for using identity-based-encryption (IBE) to Support secure communications, comprising: at a sender, using an IBE encryption engine implemented on computing hardware to encrypt plaintext to produce ciphertext, wherein the IBE encryption engine uses as inputs the plaintext, IBE public parameters, and an IBE public key associated with an intended recipient. Col. 4 lines 11-12, Once the IBE private key has been obtained, it is typically stored (cached) locally for future use.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the stored secret share when encrypting the device and generate the seed to enhance security. 

15. 	Regarding Claim 16, VanHeyningen and Boneh disclose, the method of claim 1, 
VanHeyningen does not expliclty disclose the following limitations that Boneh teaches:
wherein the plurality of partial computations are encrypted using a symmetric key, the method further comprising: decrypting the plurality of partial computations (Boneh, Col. 2, lines 40-42  IBE process to perform encryption and decryption operations in accordance with the present invention.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the symmetric key to encrypt and decrypt the commutations to enhance security.

16. 	Regarding Claim 17, VanHeyningen and Boneh disclose, a method for decrypting a ciphertext message performed at a decrypting device, the method comprising: parsing a ciphertext payload to produce a first commitment message[[,]] and [[a]] the ciphertext message(VanHeyningen, Col. 5, lines 62-64, FIG.1C shows a conventional record format for SSL/TLS record, including aheader field, an encrypted ciphertext field, and a message authentication check (MAC).); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
transmitting the first commitment message to a proxy device or a plurality of cryptographic devices, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value (Boneh, Col. 3, lines 14-22, The cryptographic systems and methods of the present invention can be used in two contexts: 1) in contexts in which IBE cryptographic operations are performed to exchange a message securely between a sender and receiver and 2) in contexts in which IBE key-exchange operations are performed to exchange a key between a sender and a receiver. The first type of scheme is referred to herein as an IBE encryption scheme. Col. 3 lines 1-7, The computing equipment includes hardware such as processors and storage (e.g., fixed and removable storage media). The computing equipment may be electrically linked through a communications network. This allows users to communicate electronically (e.g., to send encrypted messages and encapsulated keys through email or other electronic channels, to request private keys electronically, to obtain IBE public parameters electronically, etc.) ; 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the first commitment message (Boneh, Col. 6 lines, 41-44, Such exponentiation calculations can be greatly accelerated by performing pre-computations once and for all upon receipt of the public parameters, caching the results of such precomputations, and using these pre-computation results when performing the calculations of step 28.);Page 5 of 9Appl. No.Attorney Docket No.: 079900-1178860Amdt. dated April 1, 2020 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
Preliminary Amendmentgenerating the key generation seed based upon the plurality of partial computations (Boneh, Fig. 2, Col. 6 lines 25-27, After selectings, the sender generates the pair K, E using the seeds, the public parameters params, and the public key ID as inputs. Col. 6 lines 41-42, by performing pre-computations once and for all upon receipt of the public parameter); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
generating a cryptographic key based upon the key generation seed (VanHeyningen, Col. 9, lines 15-16, A cryptographically strong random-number generator can be used to generate such numbers); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
and decrypting, using the cryptographic key, the ciphertext message to produce a message and a random nonce (VanHeyningen, Claim 9, generates a message authentication check (MAC) by applying a hashing function to the nonce, the session key, and the block of plaintext, embeds the block of ciphertext into an encrypted record,).  

18-21. (Canceled)  
  
17. 	Regarding Claim 22, VanHeyningen and Boneh disclose, the method of claim 17, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein a number of cryptographic devices included in the plurality of cryptographic devices is equal to at least a predetermined threshold number of devices, and wherein the predetermined threshold number of devices is less than a total number of cryptographic devices in a network of cryptographic devices that store secret shares (Boneh, Col. 13, lines 11-21  the master-key can be distributed among a number of partial private key generators (PPKGs) located at different sites, using threshold cryptographic techniques. A system 10 having multiple separate partial private key generators 22 (i.e., k partial private key generators 1 to k) is shown in FIG. 4. With one suitable arrangement, a k-out-of-n threshold scheme is used. With this type of approach, the master-key is divided into n shares, such that any k of the n shares are necessary to reconstitute the master-key or, in our example, generate respective private key shares from which a usable private key can be reconstituted). 
	 
18. 	Regarding Claim 23, VanHeyningen and Boneh disclose, the method of claim 17, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the first commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key (Boneh, Col. 15, lines 6-9, The result of these bilinear map computations (the parameter v in the equations) is used as a base in group exponentiation operations performed during encryption. Col. 1, lines 20-25, it is often desirable to encrypt sensitive electronic communications such as email messages. With symmetric key cryptographic arrangements, the sender of a message uses the same key to encrypt the message that the recipient of the message uses to decrypt the message. Symmetric key systems require that each sender and recipient exchange a shared key in a secure manner.).  

24-25. (Canceled)  
  
19. 	Regarding Claim 27, VanHeyningen and Boneh disclose, the method of claim 17, further comprising: generating a second commitment message using the message and the random nonce (VanHeyningen, Col. 8, lines 56-58, Plaintext 501 is also used in combina tion with different key 530 and a first nonce value 504 to create a MAC 50); comparing the first commitment message to the second commitment message (VanHeyningen, Col. 9 lines 26-29 The plaintext is fed through a hash function with key 518 and the nonce 508 extracted from the data record, to produce a MAC that can be compared with the MAC 509 extracted from the record.); and when the first commitment message and the second commitment message are not identical, outputting an error message to indicate that decryption was unsuccessful (VanHeyningen, Col. 8 lines 8-11 The error will be detected by MAC comparison function 423, since the decrypted plaintext 421 will not produce a MAC that matches the MAC in the incoming record.).  

28. (Canceled)  

20. 	Regarding Claim 29, VanHeyningen and Boneh disclose, The method of claim 17, further comprising: parsing the ciphertext payload to produce a device identifier, the device identifier uniquely identifying an encrypting device; and transmitting [[a]] the device identifier to the plurality of cryptographic devices (VanHeyningen, Col. 7 lines, 37-45 A session encryption key 402 that is shared between the sender and recipient (e.g., SOCKS client 201B and SOCKS server 202A) and an initialization vector (IV) 403 are input to the encryption function 404, and the resulting encrypted ciphertext 405 is produced. In accordance with the SSL/TLS standard, this ciphertext is embedded in a record 410 including a header and a MAC that is generated via hashing function 411 as a function of key 407).  

21. 	Regarding Claim 30, VanHeyningen and Boneh disclose, the method of claim 17, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
wherein the key generation seed is generated by calculating a plurality of Lagrange coefficients corresponding to each of the plurality of partial computations, generating a plurality of intermediate calculations by exponentiating the plurality of partial computations using a respective one of the plurality of Lagrange coefficients, and generating the key generation seed as a product of each of the plurality of intermediate calculations (Boneh,  Col. 13, lines 33-38 , Using Shamir's k-out-of-n secret sharing scheme for modular integers, a may be split into n secret shares α1, . . . αn in Zp, along with some public information Λ, such that for any k distinct indices i1, . . . ik we have Σλijαij=α (where j ranges from 1 to k) for appropriate Lagrange coefficients λij, . . . , λikεZp which are publicly computable from A. In our IBE system, this gives us a way to implement a distributed key generation scheme—along with, at the recipient side, a method to reconstruct a full private key dID given at least k shares dID-1, . . . , dID-k thereof, generated by k different partial private key generators 22.).  

Claim 31 (Canceled)  

22. 	Regarding Claim 32, VanHeyningen and Boneh disclose, the method of claim 17, 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
additionally comprising: generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the first commitment message and a secret share stored on the decrypting device, and wherein the key generation seed is generated based upon the plurality of partial computations and the additional partial computation (Boneh, Col. 15 lines 60-67, A method for using identity-based-encryption (IBE) to Support secure communications, comprising: at a sender, using an IBE encryption engine implemented on computing hardware to encrypt plaintext to produce ciphertext, wherein the IBE encryption engine uses as inputs the plaintext, IBE public parameters, and an IBE public key associated with an intended recipient. Col. 4 lines 11-12, Once the IBE private key has been obtained, it is typically stored (cached) locally for future use.).  
 
  
Claim 33, (Canceled)  

23. 	Regarding Claim 34, VanHeyningen and Boneh disclose, the method of 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
further comprising: receiving, from a new cryptographic device, an identification value corresponding to the new cryptographic device (Boneh, Col. 1, lines 25-27, With public key cryptographic systems, two types of keys are used public keys and private keys. Senders may encrypt messages using the public keys of recipients); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
selecting a subsequent plurality of other cryptographic devices from a network of cryptographic devices (Boneh, Col. 1, lines 16-18, This invention relates to cryptographic systems, and more particularly, to identity-based-encryption (IBE) systems with improved encryption efficiency.); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
transmitting the identification value to each cryptographic device of the subsequent plurality of other cryptographic devices (Boneh, Col. 1, lines 39-42, Identity-based-encryption (IBE) public key cryptographic systems have also been proposed. As with PKI cryptographic systems, a sender in an IBE System may encrypt a message for a given recipient using the recipient’s public key. );Page 7 of 9Appl. No.Attorney Docket No.: 079900-1178860 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
Amdt. dated April 1, 2020Preliminary Amendmentreceiving, from each cryptographic device of the subsequent plurality of other cryptographic devices, a plurality of subsequent partial computation corresponding to a new secret share (Boneh, Col. 14, lines 39-44, At step 56, the partial private key generators (and option ally trusted host 54) are used to perform setup operations. Either a centralized or a distributed key generation approach may be used to generate master secret shares. The master secret shares are each provided to a respective partial private key generators 22 (FIG. 4). ); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
generating, the new secret share using the plurality of subsequent partial computations (Boneh, Col. 13, lines 28-30, Using Shamir's k-out-of-n secret sharing scheme for modular integers, a may be split into n secret shares C, ... C., in Z, along with some public information); 
VanHeyningen does not explicitly disclose the following limitations that Boneh teaches:
and transmitting the new secret share to the new cryptographic device (Boneh, Col 14, lines 41-44, Either a centralized or a distributed key generation approach may be used to generate master secret shares. The master secret shares are each provided to a respective partial private key generators 22 (FIG. 4)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the cryptographic device and generating the secret shares of the device to enhance security.

35-41. (Canceled)

24. 	Claim 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over VanHeyningen (US 8984268 B2) and Boneh (US 8320559 B1) in view of Wheeler (US 2002/0016913 A1).

25. 	Regarding Claim 10, VanHeyningen, Boneh and Wheeler disclose, the method of claim 1, further comprising: 
VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
receiving, from each of the plurality of cryptographic devices, a plurality verification values indicating that the partial computations were computed correctly (Wheeler, [0028], identifying within the device a current verification status out of a plurality of verification statuses of the device as a function of the verification data); 
VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
and verifying the verification values to confirm that the partial computations were computed correctly (Wheeler, [0196], the recipient can infer correct knowledge of the Secret and correct input of a biometric value from the verification status); 
VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
and when any verification value fails to verify, outputting an error message to indicate that encryption was unsuccessful (Wheeler, [0150], a third verification status representing a failed match between the verification data).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the verification values of the device by confirming the corrected within the computations and indicating an error message of the encryption to enhance security. 
26. 	Regarding Claim 26, VanHeyningen and Boneh disclose, the method of claim 17, further comprising: 
VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
receiving, from each of the plurality of cryptographic devices, a plurality of verification values indicating that the partial computations were computed correctly (Wheeler, [0028], identifying within the device a current verification status out of a plurality of verification statuses of the device as a function of the verification data); 
VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
verifying the verification values to confirm that the partial computations were computed correctly (Wheeler, [0196], the recipient can infer correct knowledge of the Secret and correct input of a biometric value from the verification status.); 

VanHeyningen and Boney does not explicitly disclose the following limitations that Wheeler teaches:
and when any verification value fails to verify, outputting an error message to indicate that decryption was unsuccessful (Wheeler, [0150], a third verification status representing a failed match between the verification data) .  

Conclusion
27. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433